Citation Nr: 0030684	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  97-33 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for 
arteriosclerotic cardiovascular disease, status/post coronary 
artery bypass graft, currently evaluated at 30 percent 
disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a low back injury with limitation of motion, currently 
evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to October 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied an increased rating for the 
veteran's cardiovascular disability and for a low back 
disability.

In June 1999, the Board remanded the issue of an increased 
rating for a cardiovascular disability to the RO for further 
development.  The requested developments have been 
accomplished as to that issue and the case is now ready for 
appellate review.

The Board also referred the issue of an increased rating for 
a low back disability for appropriate action as current law 
suggested that the appellate process had commenced.  Because 
the service representative indicated disagreement with the 
RO's October 1997 denial by correspondence dated in May 1998, 
the veteran was entitled to a statement of the case.  The 
Board, in essence, considered the May 1998 correspondence as 
a notice of disagreement and the veteran offered testimony on 
the issue in a January 1999 videoconference.  In March 2000, 
the RO issued a supplemental statement of the case, and the 
service representative again indicated disagreement by 
correspondence dated in July 2000.  However, it does not 
appear that the issue was timely appealed and will be 
remanded for consideration of the timeliness issue.



FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim for an increased 
rating for cardiovascular disease.

2.  The veteran's cardiovascular disease is currently 
manifested by subjective complaints of shortness of breath 
and chest pressure.

3.  Current objective findings of the veteran's 
cardiovascular disease include a workload of 10 METs, 
hypertension, angina, normal sinus rhythm, an ejection 
fraction of 50 percent, mild aortic regurgitation, and a 
small perfusion defect.

4.  There is no objective clinical evidence of chronic 
residual congestive heart failure, angina on moderate 
exertion, a workload of 3 METs or less, or an ejection 
fraction of less than 30 percent. 


CONCLUSION OF LAW

An evaluation of 60 percent, but no more, for 
arteriosclerotic cardiovascular disease, status/post coronary 
artery bypass graft, is warranted.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, 
Diagnostic Codes (DCs) 7005, 7017, 7101 (1997) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

During the pendency of this appeal, VA amended its 
regulations for rating cardiovascular system disabilities 
effective January 12, 1998.  See 38 C.F.R. § 4.104 (1999).  
The timing of this change in the regulations requires the 
Board to first consider whether the amended regulation is 
more favorable to the veteran than the prior regulation, to 
include separately applying the pre-amendment and post-
amendment version to determine which version is more 
favorable.  If the amended version is more favorable, the 
Board will apply the amended version from the effective date 
of the amendment and the pre-amendment version for any period 
preceding the effective date; however, the effective date 
cannot be earlier than the effective date of the change.  In 
applying either version, all evidence of record must be 
considered.  See VAOPGCPREC 3-2000; VAOPGCPREC 11-97; Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  After a review of the 
relevant regulations, the Board finds that neither version is 
more favorable and the Board will adjudicate the veteran's 
claim pursuant to the regulations in effect at the time 
applicable. 

The RO has rated the veteran's cardiovascular disability 
under DCs 7101-7017.  The Board will also consider DC 7005 
for arteriosclerotic heart disease as directed by DC 7017. 

Under the pre-amendment criteria for coronary artery bypass 
surgery (DC 7017), a 100 percent evaluation was assigned for 
one-year following bypass surgery, and thereafter, residuals 
were rated under arteriosclerotic heart disease (DC 7005) 
with a minimum evaluation of 30 percent.  Under DC 7005, 
arteriosclerotic heart disease following a typical coronary 
occlusion or thrombosis, or with a history of substantiated 
anginal attack, where ordinary manual labor was feasible, 
would be rated 30 percent disabling.  When there was a 
history of substantiated repeated anginal attacks and more 
than light manual labor was not feasible, a 60 percent rating 
was assigned.  Arteriosclerotic heart disease with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or more than sedentary employment 
precluded, was rated 100 percent disabling.

Moreover, under the pre-amendment criteria, hypertensive 
vascular disease (essential arterial hypertension) manifested 
by diastolic pressure which was predominantly 100 or more 
warranted a 10 percent evaluation.  When the diastolic 
pressure was predominantly 110 or more with definite 
symptoms, a 20 percent evaluation was warranted.  For 
diastolic pressure predominantly 120 or more and moderately 
severe symptoms, a 40 percent evaluation was warranted.  If 
pressure was predominantly 130 or more and there were severe 
symptoms, a 60 percent evaluation was warranted.  Note 1 
stressed that for the 40 percent and 60 percent evaluations, 
careful attention should be paid to diagnosis and repeated 
blood pressure readings. 

Under the criteria currently in effect, a 30 percent 
evaluation may be assigned when a workload of greater than 5 
METs (metabolic equivalent units) but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram or X-ray.  The 
cardiovascular disability will be rated 60 percent when there 
is more than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 100 percent 
evaluation is warranted with chronic congestive heart 
failure, or; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent, a 100 percent rating is assigned. 

Under the current criteria, when hypertensive vascular 
disease is manifested by diastolic pressure predominantly 100 
or more, or systolic pressure of 160 or more, or minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control, a 10 percent evaluation is assigned.  
If diastolic pressure is predominantly 110 or more, or 
systolic pressure is predominantly 200 or more, a 20 percent 
evaluation is assigned.  For diastolic pressure predominantly 
120 or more, a 40 percent evaluation is assigned.  For 
diastolic pressure predominantly 130 or more, a 60 percent 
evaluation is assigned.

Historically, the veteran underwent coronary artery bypass 
grafting in May 1996.  He was granted a 100 percent 
disability rating post-operatively from May 1996 to July 
1997, and in April 1997, filed the current claim.  Post-
operative outpatient treatment records show that his blood 
pressure has been as low as 120s/80s to as high as 200s/120s.  
He has sought treatment for episodes of shortness of breath, 
congestive heart failure, chest pressure, and poorly 
controlled high blood pressure.  Specifically, in November 
1996, the treating physician reported that the veteran had 
symptoms of congestive heart failure and adjusted his 
medication.  In March 1997, the veteran complained of 
intermittent chest pain with diaphoresis, shortness of 
breath, and nausea.  In a follow-up cardiology note, the 
veteran reported three attacks of angina since his last 
appointment.  In April 1997, the treating physician noted 
multiple emergency room visits for congestive heart failure.  

In a September 1997 VA heart examination report, he related 
that he started having problems with his chest beginning in 
1987.  In 1996, a heart catheterization showed blocked 
vessels and he underwent a coronary artery bypass graft.  
Beginning in April 1997, he began to develop chest pressure 
associated with shortness of breath.  He reported constant 
low-grade pressure in his chest with a heavier feeling 
approximately three times per week.  Nitroglycerine helped 
relieve the pain and he walked a mile per day.  He slept on 
two pillows at night.  Physical examination revealed that he 
was well-developed and well-nourished.  His heart rate was 
regular without murmurs, rubs, gallops, and there was no 
peripheral edema.  Lungs were clear and there was no chest 
wall pain.  Blood pressure was 190/110, 190/108 sitting, 
190/100 reclining, and 192/110 standing.  The final diagnoses 
included atherosclerotic cardiovascular disease, status/post 
surgery with angina (functional II), and hypertension.

In a January 1999 hearing before the Board, the veteran 
testified that he continued to have shortness of breath and 
pressure in his chest.  Medications included Nitroglycerin, 
which he used twice a day.  He sometimes became short of 
breath walking up and down stairs, was limited to lifting 30-
40 pounds, and quit working because of his heart disorder.  
He slept on three pillows at night, thought he should be 
rated higher than 30 percent, but had not been to the 
hospital in the recent past.  Upon further questioning, he 
reflected that he could walk about one mile, and had never 
been told that he had any problems with his graft.

In the most recent VA examination report dated in January 
2000, the examiner noted a past history of bypass surgery in 
May 1996.  Physical examination revealed that the veteran was 
well-built and well-nourished in no apparent distress.  Blood 
pressure was 140/90.  Normal carotids and neck veins were 
noted without signs of overt congestive heart failure.  There 
were no signs of cardiomegaly, murmur, or gallop.  Lungs were 
clear and lower extremities had good peripheral pulses with 
no edema.  An electrocardiogram showed normal sinus rhythm 
with no ectopic beats, and was unchanged since December 1997.  
An echocardiogram showed borderline systolic function with an 
ejection fraction of 50 percent and mild aortic 
regurgitation, stable since the previous echocardiogram in 
January 1998.  In a stress test, the veteran achieved his 
target heart rate without angina, good exercise tolerance, 
and achieved a workload of 10 METs.  The thallium stress test 
showed a small fixed perfusion defect of uncertain origin, 
involving the infero-apex wall, which was unchanged since the 
previous testing.  The examiner opined that based on his 
examination and review of the laboratory tests performed, the 
veteran was able to perform reasonably well since the 
coronary artery by-pass surgery and that there was no 
objective data to support his allegations of shortness of 
breath and decrease in exercise tolerance.  The examiner 
concluded that the veteran's physical limitations were well 
within the level of physical disability, which he was 
currently entitled.

After having reviewed the evidence of record, the Board 
concludes that a 60 percent evaluation is warranted for the 
veteran's cardiovascular disease.  First, considering the 
proper evaluation under the pre-amendment regulations and 
giving the veteran the benefit of the doubt, the Board finds 
that there is evidence of repeated anginal attacks warranting 
a 60 percent evaluation.  Specifically, the veteran has 
reported some level of chest pressure on and off since 
surgery.  Further, the Board is persuaded by the September 
1997 VA examination which reflected a diagnosis of 
cardiovascular disease with angina.  Accordingly, the medical 
records support a finding of repeated anginal attacks 
sufficient to warrant a 60 percent evaluation under the pre-
amendment criteria.

In addition, the Board finds that the evidence supports a 60 
percent evaluation under the current regulations.  
Specifically, although the most recent exercise stress test 
reflected that the veteran's workload was as high as 10 METs, 
placing his disorder higher than the 30 percent criteria, an 
echocardiogram showed an ejection fraction of 50 percent.  
Under the current criteria, a 60 percent evaluation is 
warranted for, among other things, an ejection fraction of 
30-50 percent.  Thus, a higher evaluation is warranted in 
this instance based solely on the results of the 
echocardiogram.

However, the Board finds that an evaluation in excess of 60 
percent is not warranted.  First, there is no basis on which 
to assign a higher than 60 percent rating under DC 7101.  
Although the veteran's blood pressure has apparently not been 
well controlled at times, there is no evidence of a diastolic 
pressure predominantly 130 or more.  While there is at least 
one reading of 200/120, an isolated diastolic pressure of 120 
is not sufficient, in and of itself, to warrant a higher 
rating.  Therefore, the Board can find no basis on which to 
assign a higher than 30 percent evaluation under the pre-
amendment criteria.  Similarly, as the current criteria under 
DC 7101 is essentially unchanged from the pre-amendment 
criteria, the Board finds that there is no basis for a higher 
rating under DC 7101 for the same reasons noted above.

Finally, the veteran's current cardiovascular status does not 
meet or more closely approximate the criteria for a 
disability evaluation greater than 60 percent under any of 
the applicable diagnostic codes.  Specifically, there is no 
evidence of the chronic residuals of congestive heart failure 
as evidenced by the absence of peripheral edema, the lack of 
a productive cough, and the veteran's lungs have been 
reported as clear on multiple examinations.  Moreover, there 
is no indication of angina on moderate exertion.  Although 
the veteran has testified that he sometimes becomes short of 
breath when walking up stairs, he tolerated a recent exercise 
stress test without signs or symptoms of angina on exertion.  
Accordingly, the Board can find no basis for a 100 percent 
rating under the pre-amendment criteria.  In addition, there 
is no basis for a 100 percent evaluation under the current 
criteria.  As noted above, there is no evidence of chronic 
congestive heart failure, his current workload was noted to 
be 10 METs (a 100 percent evaluation applies to a workload of 
3 METs or less), and his ejection fraction is not less than 
30 percent (rather, was recently reported as 50 percent).  
Thus, there is no indication that a 100 percent disability 
rating is currently warranted.


ORDER

The claim for entitlement to an increased evaluation of 60 
percent, but no more, for arteriosclerotic cardiovascular 
disease, status/post coronary artery bypass graft, is 
granted, subject to the law and regulations governing the 
award of monetary benefits.


REMAND

Turning to the issue of an increased rating for the residuals 
of a low back injury, the Board notes that under the 
appropriate regulations, an appeal consists of a timely filed 
Notice of Disagreement in writing and, after a Statement of 
the Case has been furnished, a timely Substantive Appeal.  
38 C.F.R. § 20.200 (1999).  A Substantive Appeal consists of 
a properly completed VA Form 9 or correspondence containing 
the necessary information.  If a Statement of the Case 
addresses several issues, the appeal must either indicate 
that it is being perfected as to all issues or must 
specifically identify the issues appealed.  38 C.F.R. 
§ 20.202 (1999).  Additionally, a veteran may request an 
extension of the 60-day period for filing a Substantive 
Appeal for good cause.  The request for such an extension 
should be in writing and must be made prior to the expiration 
of the time limit for filing the Substantive Appeal. 38 
C.F.R. §§ 20.202, 20.303 (1999).

In this case, the RO denied entitlement to service connection 
for a low back disability by rating decision dated in October 
1997.  The Board considered the correspondence dated in May 
1998 from the veteran's service representative as the notice 
of disagreement.  By remand dated in June 1999, the Board 
noted that a Statement of the Case had not yet been issued.  
Thereafter, the RO issued a Supplemental Statement of the 
Case on both issues on appeal in March 2000.  The veteran was 
informed that he had had sixty days in which to file a 
Substantive Appeal.  38 C.F.R. § 20.302 (1999).  However, it 
appears to the Board that the veteran failed to timely file 
Substantive Appeal with the RO as required under the 
regulation.  38 C.F.R. § 20.300 (1999).  There was no further 
correspondence from the veteran on these issues until his 
service representative submitted a VAF 646 in July 2000.  
Nonetheless, as the issue of timeliness is itself an 
appealable issue and was not addressed by the RO, the Board 
finds that the issue of timeliness of the Substantive Appeal 
on this issue should be remanded for consideration and the 
veteran should be accorded an opportunity to respond thereto.  
See Marsh v. West, 11 Vet. App. 468 (1998).  The veteran also 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is also free to withdraw the claim in writing if he 
so desires.

To ensure that VA has met its duty to assist the veteran and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should readjudicate the issue of 
entitlement to service connection for the 
residuals of a low back injury, to 
include whether a Substantive Appeal was 
timely filed.  The veteran and his 
representative should be provided with a 
Statement of the Case and afforded a 
reasonable opportunity to respond 
thereto, if appropriate.

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedure.  No action is required 
of the veteran or his representative until further notice. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeal

 


- 11 -


